Citation Nr: 0207402	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  97-16 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to a compensable evaluation for hearing loss, 
right ear.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to May 
1957 and from May 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1996 and April 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas (RO). 

The Board notes that it remains unclear from the record 
whether the veteran is pursuing a claim of entitlement to 
service connection for nicotine dependence or disability due 
to tobacco use.  The RO should contact the veteran and 
inquire as to whether he wishes to pursue this claim.  The 
veteran should be informed that the law now prohibits service 
connection of a disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a veteran during service.  See 38 U.S.C.A. 
§ 1103.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By decision dated September 1995, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability.

3.  The evidence associated with the claims file subsequent 
to the September 1995 denial does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.

4.  The veteran's right ear hearing loss is currently 
productive of no more than Level I hearing impairment.

5.  The veteran's service-connected disabilities are not 
sufficiently disabling as to preclude securing or following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The RO's September 1995 decision denying entitlement to 
service connection for a low back disability is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  The evidence received since the September 1995 rating 
decision is not new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability have not been met.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The schedular criteria for a compensable evaluation for 
hearing loss of the right ear have not been met.  38 U.S.C.A. 
§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.14, 4.85-4.87, Diagnostic Code 6100 (1998 & 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

4.  The requirements for a total disability evaluation based 
on individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This law, in part, sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim.  

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  In particular, the RO informed the 
veteran of the provisions of the VCAA by letter dated July 
2001.  The Board finds that the rating decisions, statements 
of the case, supplemental statements of the case, and related 
letters have fully informed the veteran of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefits sought. 

In addition, the RO obtained VA and private treatment 
records, and afforded the veteran VA examinations.  The 
veteran presented testimony at a personal hearing before the 
Board and was afforded the opportunity to present additional 
argument and evidence in support of his claim.  Accordingly, 
the Board concludes that the record as it stands is complete 
and adequate for appellate review and that no further action 
is necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000.


I. New and Material

As a preliminary matter, the Board observes that statutory 
and regulatory changes have been made pertaining to the 
definition of new and material evidence and the VA's duty to 
assist the veteran in obtaining such evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed Reg. 45, 620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, these provisions are applicable only 
to claims filed on or after August 29, 2001.  Therefore, as 
the veteran's claim was filed prior to that date, the Board 
will not address those statutory and regulatory changes in 
this decision.

The veteran's claim of entitlement to service connection for 
lumbosacral strain has been previously considered and denied 
by the RO.  A May 1968 rating decision initially denied 
entitlement to service connection for lumbosacral strain.  
Subsequent rating decisions, as well as a June 1991 Board 
decision, continued to deny the claim.  In September 1995, 
the RO again denied service connection for lumbosacral 
strain, finding that the veteran had not presented new and 
material evidence to reopen his claim.  The veteran was 
notified of the September 1995 decision and provided with his 
appellate rights, but he did not appeal the decision.

Because the veteran did not file a Notice of Disagreement to 
the RO's September 1995 determination, that determination is 
final.  38 U.S.C.A. §§ 7105(a), (b)(1),(c) (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2001).  Once an RO decision 
becomes final under 38 U.S.C.A. § 7105(a) (West 1991), absent 
the submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by the VA.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The veteran's claim for service connection may, however, be 
reopened provided the veteran submits new and material 
evidence.  The issue of whether evidence is "new and 
material" is analyzed under 38 C.F.R. § 3.156(a) (2001).  
Reviewing a final decision based on new and material evidence 
involves several steps.  See Elkin v. West, 12 Vet. App. 209, 
214-19 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

First, the Board must determine whether the evidence 
submitted since the prior decision is new and material, which 
will be discussed below.  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If new 
and material evidence has been presented, the claim is 
reopened and it must be determined whether VA's duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  If 
so, the Board may evaluate the merits of the claim.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters v. 
Gober, rev'd on other grounds, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2001); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The relevant evidence of record prior to September 1995 
included the service medical records; an April 1966 VA 
hospitalization report; a November 1966 VA examination; 
September to November 1970 records from Pioneer Hospital; 
June to October 1984 VA clinical records; a December 1989 
personal hearing transcript; an April 1990 VA examination; 
and August 1993 to September 1994 VA clinical records.

The service medical records show that the veteran incurred a 
low back strain in July 1959.  He reported that he had bent 
over and felt a sharp pain in his back.  He was hospitalized 
for a few days and showed improvement with flexion exercises.  
In March 1960, the veteran was readmitted with a reported 
history of back pain for 10 years.  At the time of admission, 
he expressed no discomfort and there was no objective 
evidence of disability.  A detailed examination of the 
musculoskeletal system revealed no abnormality.  The examiner 
observed that the veteran was also referred for a 
neuropsychiatric evaluation with reference to multiple 
physical complaints.  It was noted that the veteran had no 
sequelae and a good recovery from the July 1959 low back 
strain.  The separation examination made no finding of 
abnormality.

At the April 1966 VA admission, the veteran reported a 16 
year history of low back pain and numerous low back injuries.  
The impression was probable lumbar herniated nucleus 
pulposus.  At a neurosurgery clinic appointment in July 1966, 
the veteran reported no current problems.  At the November 
1966 VA examination, the radiology report of the lumbosacral 
spine was normal.  Physical examination was essentially 
normal and the veteran was diagnosed with presumptive 
herniated nucleus pulposus, lower lumbar.  

The private reports from Pioneer Hospital show that the 
veteran injured his back while lifting a heavy object in 
September 1970.  The x-ray report showed a normal lumbosacral 
spine and the veteran was assessed with an acute lumbosacral 
strain.  In November 1970, the veteran reinjured his back.  
The 1984 VA clinical records show that the veteran was 
followed for low back pain.  

At his personal hearing before the RO in December 1989, the 
veteran claimed that he injured his back in service shortly 
after going to Korea.  He testified that he received 
treatment in a Tokyo hospital in December 1950 for a back 
injury.  The hospitalization occurred after his release from 
a Prisoner of War (POW) camp.  After his discharge from 
service, he first sought treatment in 1966.  The veteran also 
reported that he had injured his back 2 to 3 years ago when 
he fell from a ladder.

At the VA examination in April 1990, the veteran complained 
of low back pain and exhibited a moderate impairment of back 
function.  The examiner stated that degenerative disc disease 
would be consistent with the clinical findings.  However, the 
x-ray report showed the lumbar spine to be within normal 
limits.  The examiner assessed the veteran with history of 
low back pain beginning in 1950, with no very specific 
history of injury.  VA treatment records include a diagnosis 
of degenerative joint disease of the lumbar spine in August 
1993, and treatment for chronic back pain in September 1994.

The relevant evidence associated with the record since 
September 1995 consists of a December 1990 report from 
Medical Plaza Hospital; a September 1996 VA examination; 
December 1996 and September 1997 letters from the veteran's 
family members; a September 1997 personal hearing transcript; 
1998 to 2000 VA clinical records; and a May 2002 personal 
hearing transcript.

The veteran presented at Medical Plaza Hospital in December 
1990 due to a work injury.  He underwent laminectomy with 
decompression and decompression foraminotomy L5-S1 right.  
The final diagnosis was herniated disc and foraminal stenosis 
L5-S1 right. 

At the September 1996 VA examination, the veteran complained 
of low back pain and radiculopathy into both legs.  He 
reported that he was confined to a wheelchair and could 
perform small tasks with a cane.  The x-ray report and the 
MRI found degenerative joint disease of the lumbar spine and 
right L5 hemilaminectomy, without evidence of recurrence of 
residual disc protrusion, and mild lateral bulge of the L5-S1 
disc, with no evidence of encroachment to nerve roots.  The 
veteran was diagnosed with long-standing low back problems, 
status post laminectomy and disc fusion, now unable to walk 
or stand more than a few minutes, wheelchair ridden with loss 
of motion in the back, and radiculopathy down both legs to 
the feet. 

In December 1996 letters from the veteran's mother and 
brother, they wrote that the veteran was missing in action in 
August 1950.  He was released from being a POW and placed in 
Tokyo General Hospital in January 1951 for treatment of 
serious wounds.  In September 1997, the veteran's sister and 
brother submitted the same information.

At his personal hearing before the RO in September 1997, the 
veteran testified that he sustained a shrapnel injury of the 
low back in Korea caused by incoming shells.  It occurred 
immediately before he was taken as a POW.  The shrapnel 
injury occurred in 1950 and he was taken prisoner from August 
to December 1950.  He claimed that his back was tortured, 
burnt, and stepped on.  He also stated that he injured his 
back during his second period of enlistment.  He claimed that 
he could not confirm that he was a POW because the records 
had been destroyed.  The veteran's wife testified that she 
met him in 1953 and that he had a back problem since that 
time.  The veteran said that he reinjured his back in the mid 
1980's when he fell from a ladder.  

VA treatment records from October 1998 and February 1999 
noted chronic low back pain secondary to degenerative disc 
disease.  At his personal hearing before the Board in May 
2002, the veteran again testified that he injured his back 
during both periods of enlistment.  He reiterated that he 
served in combat and that he was a POW.  He believed that the 
military lacked the diagnostic tools to identify his back 
disability.  He believed that VA employees were paid to deny 
claims and that the VA had lost or burned his service 
records.  

Based upon the above evidence, the Board concludes that the 
veteran has not presented new and material evidence in 
support of his claim of entitlement to service connection for 
a low back disability.  Prior to September 1995, the record 
contained evidence of a low back strain in service, as well 
as current diagnoses of low back disability, including 
herniated disc and degenerative disc disease.  The record 
contained no evidence that related the veteran's current low 
back disability to his period of active service.  Rather, the 
record showed that the veteran had incurred post-service 
injuries to his back.  

Since September 1995, the veteran continues to be diagnosed 
with a low back disability that has not been related to 
active service.  In fact, the recent evidence shows that the 
veteran underwent back surgery due to a work injury.  
Accordingly, the recently submitted evidence merely 
reconfirms the earlier evidence.  Therefore, it does not bear 
directly and substantially upon the specific matter under 
consideration, and cannot serve to reopen the veteran's 
claim.  

The Board acknowledges the veteran's contentions that his low 
back was injured in combat and during his internment as a 
POW.  However, the service records do not establish that the 
veteran sustained any combat injury or that he was confined 
as a POW.  Neither the service medical records or subsequent 
treatment records show that the veteran sustained a traumatic 
injury to the low back, such as a shrapnel wound.  In fact, 
during the time period that the veteran alleged that he was 
confined as a POW, the service medical records disclose 
treatment for routine and psychiatric conditions.  The Board 
emphasizes that the VA cannot grant POW status to a veteran.  
On the contrary, the VA must rely upon the information 
provided by the branch of service to which the veteran 
belonged.  See 38 C.F.R. § 3.1(y) (2001).  In this case, the 
Department of the Army has not identified the veteran as POW.

Finally, the veteran has claimed that the VA destroyed or 
burned his service records.  After a thorough review of the 
claims file, the Board finds that the service medical records 
appear to be intact and complete.  There is no evidence that 
any records were burned, altered, or removed.  Therefore, the 
Board concludes that the RO fulfilled its duty to assist by 
diligently attempting to verify POW status and to obtain any 
additional records.  

Also, at the veteran's personal hearing before the Board, he 
presented a videotape to the undersigned Board Member.  This 
videotape, entitled "20/20, 6/02/00, SEGMENT TWO", was 
reviewed by the Board Member and considered in conjunction 
with this claim.  However, this videotape was merely a copy 
of a nationally televised news story concerning misconduct by 
specific VA employees.  As the record contains no evidence 
that the veteran's claims file was subject to this 
misconduct, the Board finds that the videotape is not 
relevant to the merits of the veteran's claim.  Accordingly, 
the veteran's claim is not reopened and the benefit sought on 
appeal is denied.

II. Increased Rating

The veteran believes that his right ear hearing loss is more 
disabling than currently evaluated.  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity 
in civilian occupations.  See 38 U.S.C.A. § 1155 (West 1991).  
Separate diagnostic codes identify various disabilities.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).

The record shows that the RO initially granted service 
connection for hearing loss in a December 1966 rating 
decision and assigned a noncompensable evaluation effective 
from July 1966.  Subsequent rating decisions have confirmed 
and continued this evaluation.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.

VA audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2001).  
If impaired hearing is service-connected in only one ear, as 
in the present case, the nonservice-connected ear will be 
assigned a designation of Level I, for purposes of applying 
Table VII.  See 38 C.F.R. § 4.85(f).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 38 
C.F.R. § 4.86.  The provision of 38 C.F.R. § 4.86(a) now 
provides that:

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.

The provision of 38 C.F.R. § 4.86(b) provides that:

When the pure tone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  As will be apparent from the 
evidence described below, neither 38 C.F.R. § 4.86(a) nor (b) 
is applicable in this appeal.

In relation to the present appeal, VA clinical records show 
that the veteran uses hearing aids, and the veteran testified 
before the Board in May 2002 that he wore hearing aids in 
both ears.  At a January 1999 VA audiological examination, 
the average pure tone threshold for the right ear was 43, and 
the speech recognition score was 92 percent. 

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable evaluation for right ear 
hearing loss is appropriate, and there is no basis for a 
higher evaluation at this time.  As service connection is not 
in effect for left ear hearing loss, the Board notes that in 
order to determine the percentage evaluation from Table VII, 
the non-service connected left ear is assigned a Level I 
designation.  See 38 C.F.R. § 4.85(f).  Moreover, considering 
that the veteran's right ear manifests an average puretone 
threshold of 43, and 92 percent of speech discrimination, the 
right ear also meets a Level I designation.  Together, the 
Level I designations result in a noncompensable rating, under 
38 C.F.R. § 4.85, Table VII, and there is no basis for a 
higher rating.

Should the veteran's hearing loss disability change in the 
future, he may request reevaluation for his hearing loss, but 
at the present time there is no basis for a compensable 
evaluation.  See 38 C.F.R. § 4.1.  The Board observes that 
the VA Schedule for Rating Disabilities assigns percentage 
ratings that are intended to represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries.  38 
C.F.R. § 4.1.  In the present case, the evidence does not 
reflect that the veteran's right ear hearing loss has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III. TDIU

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but age and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2001).  Marginal employment (e.g., that 
which does not meet federal threshold figures for poverty) 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a) (2001).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2001).  In exceptional cases, an 
extraschedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2001).

The veteran's service-connected disabilities in this case 
consist of conversion reaction, evaluated at 30 percent; and 
defective hearing, right ear; otitis media, right ear; and 
hydronephrosis, all evaluated as noncompensable.  As such, 
the veteran does not meet the basic criteria for 
consideration for entitlement to TDIU on a schedular basis 
under 38 C.F.R. § 4.16(a) (2001).  The question thus becomes 
whether the veteran's service-connected disabilities, in and 
of themselves, are so exceptional as to render him unable to 
secure and follow a substantially gainful occupation, and, 
therefore, to warrant the grant of TDIU on an extraschedular 
basis.

In this regard, the Board has considered the veteran's 
educational and employment background.  In his October 1998 
application, the veteran indicated that he had some college 
education.  He stated that he had last worked in 1974, at 
which time he became unable to work due to his psychiatric 
disorder.  He had been self-employed in construction. 

At a January 1999 VA general medical examination, the veteran 
attributed his inability to work to his spinal surgery.  The 
examiner opined that the veteran's service-connected 
disabilities of hearing loss, ear infection, and 
hydronephrosis would not prevent employment.  Rather, the 
primary health condition that would prevent employment was 
chronic obstructive pulmonary disease for which the veteran 
used continuous oxygen.  

At the January 1999 VA psychiatric examination, the veteran 
reported some sleep disturbance and depression.  The examiner 
found that the veteran was appropriately attired, pleasant, 
and cooperative.  He was oriented in all spheres and 
exhibited no thought or speech disorder.  The veteran 
appeared moderately anxious and depressed.  Memory and 
judgment were intact, and intellect was average.  A little 
grandiosity and slight insight were present.  There was no 
evidence of psychosis, delusions, hallucinations, or 
organicity.

VA treatment records from October 1997 through March 2000 
show treatment for many physical conditions, such as 
neuralgia, degenerative joint disease of the knees, chronic 
obstructive pulmonary disease, and low back pain.  No 
treatment is shown for service-connected disabilities.  At 
his hearing before the Board in May 2002, the veteran 
testified that no one would hire him because he was in a 
wheelchair and could not breathe.

Based upon the above findings, the Board concludes that the 
veteran's service-connected disabilities do not render him 
unemployable.  The VA medical examiner specifically found 
that the veteran's unemployability was likely due to chronic 
obstructive pulmonary disease, and not to his service-
connected disabilities.  Likewise, the VA psychiatric 
examiner found no more than a moderate level of impairment 
due to the veteran's conversion reaction.  In support of 
these findings, the VA treatment records reflect no treatment 
of the veteran's service-connected disabilities, whereas 
other significant disabilities were treated.  The veteran 
himself stated that he believes that he is unemployable due 
to his low back disability, chronic obstructive pulmonary 
disease, and degenerative joint disease.  However, none of 
these conditions are service connected, and therefore, cannot 
be considered for a grant of TDIU.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim that his service-connected 
disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, entitlement 
to TDIU is not warranted.  As the preponderance of the 
evidence is against the veteran's claim, the provisions of 38 
U.S.C.A. § 5107(b) are not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disability is not reopened.

A compensable evaluation for hearing loss, right ear, is 
denied.

Entitlement to TDIU is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

